  Case 17-30786        Doc 25    Filed 11/19/18 Entered 11/19/18 13:12:15             Desc Main
                                   Document     Page 1 of 2



SO ORDERED.

SIGNED this 19 day of November, 2018.




                                                    James P. Smith
                                          Chief United States Bankruptcy Judge



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  ATHENS DIVISION


IN RE:                                                :       CASE NO: 17-30786-jps
                                                      :
CHARLES ZANDERS                                       :       CHAPTER 13
JESSIE L. ZANDERS                                     :
      DEBTORS                                         :




                  ORDER APPROVING MODIFICATION OF CHAPTER 13
                           PLAN AFTER CONFIRMATION

         The modification of the Debtors' Chapter 13 plan after confirmation having been read and

considered by the Court, and it appearing to the Court that all creditors affected by said

modification have been notified, and it further appearing to the Court that any objections to the

modification have been either resolved or withdrawn,
  Case 17-30786      Doc 25     Filed 11/19/18 Entered 11/19/18 13:12:15           Desc Main
                                  Document     Page 2 of 2


       The Debtors' plan, as modified, is hereby approved and made the effective plan

of the Debtors.

                                       END OF TEXT
Prepared by Jason T. Braswell
Attorney for Debtors
State Bar No: 078373
1090-C Founders Blvd
Athens, GA 30606
(706)548-7070
(706)613-2089 (fax)
Email: jason@morganlawyers.com
